          Case 20-42081         Doc 15 Filed 10/15/20 Entered 10/15/20 11:59:51                         Desc Ord 13
                                     confirmation (new plan) Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA




In re:

Steven Douglas Fletcher
aka Steve Douglas Fletcher, asf ASF Strategy 99, llc                                              Case No: 20−42081 − KHS
Heather Rachel Johnson Fletcher
aka Heather Rachel Johnson, asf HRJ Designs, LLC

Debtor(s)                                                                                                     Chapter 13 Case




                ORDER CONFIRMING CHAPTER 13 PLAN AND ALLOWING COMPENSATION


It appears that the debtor(s) filed a plan, that the plan conforms to Local Rules 3015−1 through 3020−3 and Local
Form 3015−1, that copies thereof were mailed to creditors, that a meeting of creditors was held, that a hearing on
confirmation of the plan was held, and no objection to confirmation of the plan as filed or as modified has been
made, or if made, has been withdrawn or overruled by the court.

It further appears that the attorney for the debtor(s) filed an application for compensation for preconfirmation
services, and that the application conforms to Local Rule 2016−1(d) and Local Form 2016−1(d).

IT IS ORDERED:

         1. The plan as filed or as modified is confirmed;
         2. Any request of the debtor for termination of the stays in Part 16 of the plan is granted; and
         3. The attorney for the debtor(s), Jesse A. Horoshak, is awarded $3500.00 for total compensation or
            reimbursement and the trustee is authorized to pay the unpaid balance to the attorney for the debtor(s) as
            provided in the plan.




Dated: 10/15/20                                                Kathleen H Sanberg
                                                               United States Bankruptcy Judge




                                                               NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                               Filed and docket entry made on October 15, 2020
                                                               Lori Vosejpka Clerk, United States Bankruptcy Court
                                                               By: lindas Deputy Clerk




mnbocnf13 13ocnf 11/27/2017
